Title: To Thomas Jefferson from Aaron Burr, 16 March 1801
From: Burr, Aaron
To: Jefferson, Thomas



Dear Sir
16 March 1801

From many hundreds of applications I have selected, as most worthy of your attention, those Contained in the enclosed sheet.
As there is in fact No Minister of the Navy, I take the Liberty to suggest through you to the gentleman who may fill that office, that all of those who have obtained Wealth and influence by Means of public appointment, James Watson, now Naval Agent at Nyork, is, to our Citizens, the Most obnoxious. Daniel Ludlow now Prest. of  the Manhattan Co. would discharge the duties of that office with Economy, punctuality & discernment—to the satisfaction of Government & to that of Reasonable Men of all parties—He has a perfect knowledge of every thing Relating to the equipment of Vessels having fitted out more than any Man in our City—a Correct indefatiguable Man of business & of Mild amiable temper—
William Temple Broome is about 28 yrs of age—bred to the law—He is a Young Man of the Most classical acquirements and taste of any that know in our state & will probably be eminent as a literary Man—Son of our Republican John Broome who was long president of our Chamber of Commerce, but finally turned out by tory influence. Wm. T. B—would be useful & ornamental as Sec. to any foreign Minister & might thus become eminently qualified for promotion in that line—but his temper & Manners are not calculated to advance him in the popular line.
My brother in Law Joseph Browne is known to every Republican in NYork and my Stepson John B. Prevost, very particularly to Mr Monroe having been his Secy.—The fortifications detain me till tomorrow—
Respectfully & Affecy Yrs

A; Burr

